DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120.  The Continuation Application Number 17/179,200, being filed on February 18, 2021.
Acknowledgment is made of applicant's claim for provisional priority under 35 U.S.C. 119(e).  The provisional application being filed February 18, 2020, as Application No. 62/978,120.

Information Disclosure Statement
The information disclosure statement filed September 7, 2022 has been submitted for consideration by the Office.  It has been placed in the application file and the information referred to therein has been considered.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Extensive mechanical and design details of apparatus should not be given.
The abstract of the disclosure is objected to because in line 1, the abstract recites the terms “A splice ………..is provided”, which is improper language for the abstract.  The applicant should delete the terms, to provide the abstract with proper language.  Correction is required.  See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,424,608. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed limitations are claimed by the US Patent Number 11,424,608.


Application Number 17/894,079
Patent Number 11,424,608
1. A splice system for a skin-effect effect heating cable having an insulation layer and comprising a first portion at least partially disposed in a first heating tube and a second portion at least partially disposed in a second heating tube, the splice system comprising: a splice comprising:
a primary cold shrink shim shrunk over a first length of the first portion of the heating cable;
a secondary cold shrink shim shrunk over a second length of the second portion of the heating cable;
a connector electrically coupled to a first conductor of the first portion of the heating cable and a second conductor of the second portion of the heating cable; and  an outer cold shrink tube shrunk over the primary cold shrink shim, the secondary
cold shrink shim, and the connector.

2. The splice system of claim 1 and further comprising a metallic pull box in electrical communication with the first heating tube and the second heating tube, the metallic pull box
housing the splice, and in electrical communication with an outer semiconductive layer of the outer cold shrink tube.
1. A splice system for a skin-effect effect heating cable having an insulation layer and comprising a first portion at least partially disposed in a first heating tube and a second portion at least partially disposed in a second heating tube, the splice system comprising: a splice comprising:
a primary cold shrink shim shrunk over a first length of the first portion of the heating cable;
a secondary cold shrink shim shrunk over a second length of the second portion of the heating cable;
a connector electrically coupled to a first conductor of the first portion of the heating cable and a second conductor of the second portion of the heating cable; and  an outer cold shrink tube shrunk over the primary cold shrink shim, the secondary
cold shrink shim, and the connector, and 

a metallic pull box in electrical communication with the first heating tube and the second heating tube, the metallic pull box
housing the splice, and in electrical communication with an outer semiconductive layer of the outer cold shrink tube.
3. The splice system of claim 2, wherein the connector is a shear bolt connector
2. The splice system of claim 1, wherein the connector is a shear bolt connector
4. The splice system of claim 1, wherein the primary shim and the secondary shim each comprise a cold shrink silicone tube.
3. The splice system of claim 1, wherein the primary shim comprises a cold shrink silicone tube.
4. The splice system of claim 1, wherein the secondary shim comprises a cold shrink silicone tube
5. The splice system of claim 1, wherein the outer cold shrink tube is a cold shrink silicone tube.

5. The splice system of claim 1, wherein the outer cold shrink tube is a cold shrink silicone tube.

6. The splice system of claim 1, wherein the skin-effect heating cable operates at or above five thousand volts.
6. The splice system of claim 1, wherein the skin-effect heating cable operates at or above five thousand volts.

7. The splice system of claim 1, wherein the skin-effect effect heating cable operates at or above ten thousand volts.
7. The splice system of claim 1, wherein the skin-effect effect heating cable operates at or above ten thousand volts.
8. The splice system of claim 1, wherein an outer semiconductive layer of the outer cold shrink tube is in electrical contact with an outer semiconductive layer of the heating cable. 
8. The splice system of claim 1, wherein an outer semiconductive layer of the outer cold shrink tube is in electrical contact with an outer semiconductive layer of the heating cable.
9. The splice system of claim 1, wherein a shrunk diameter of the primary cold shrink shim is approximately equal to a diameter of an outer semiconductive layer of the heating cable.
9. The splice system of claim 1, wherein a shrunk diameter of the primary cold shrink shim is approximately equal to a diameter of an outer semiconductive layer of the heating cable
10. The splice system of claim 1, wherein the primary shim, the secondary shim, and the outer cold shrink tube comprise materials that are rated for at least 150° Celsius.
10. The splice system of claim 1, wherein the primary shim, the secondary shim, and the outer cold shrink tube comprise materials that are rated for at least 150° Celsius.
11.  The splice system of claim 1, wherein the heating cable comprises a conductor sized equal to or smaller than two American wire gauge.
11.  The splice system of claim 1, wherein the heating cable comprises a conductor sized equal to or smaller than two American wire gauge.
12. The splice system of claim 1, wherein the connector is a compression connector comprising a metal or semiconductive collar providing an electrical connection between the connector and a connector interface of the outer cold shrink tube.
12. The splice system of claim 1, wherein the connector is a compression connector comprising a metal or semiconductive collar providing an electrical connection between the connector and a connector interface of the outer cold shrink tube.
13. The splice system of claim 1, wherein the heating cable comprises an outer semiconductive layer and the outer cold shrink tube comprises: a connector interface in contact with the connector; a first stress cone in contact with the primary shim and the outer semiconductive layer of the first portion of the heating cable; and a second stress cone in contact with the primary shim and the outer semiconductive layer of the second portion of the heating cable.
13. The splice system of claim 1, wherein the heating cable comprises an outer semiconductive layer and the outer cold shrink tube comprises: a connector interface in contact with the connector; a first stress cone in contact with the primary shim and the outer semiconductive layer of the first portion of the heating cable; and a second stress cone in contact with the primary shim and the outer semiconductive layer of the second portion of the heating cable.
14. A splice for a skin-effect effect heating cable including an insulation layer and disposed in a heating tube, the splice comprising: a primary cold shrink shim covering a first length of the insulation layer of a first portion of the heating cable;
a secondary cold shrink shim covering a second length of the insulation layer of a second portion of the heating cable;
a connector electrically coupled to a conductor of the first portion of the heating cable and a conductor of the second portion of the heating cable; and an outer cold shrink tube covering the primary cold shrink shim, the secondary cold shrink shim, and the connector.

15. The splice of claim 14, wherein the outer cold shrink tube is in electrical contact with a metallic pull box in electrical communication with the heating tube.
14. A splice for a skin-effect effect heating cable including an insulation layer and disposed in a heating tube, the splice comprising: a primary cold shrink shim covering a first length of the insulation layer of a first portion of the heating cable;
a secondary cold shrink shim covering a second length of the insulation layer of a second portion of the heating cable;
a connector electrically coupled to a conductor of the first portion of the heating cable and a conductor of the second portion of the heating cable; and an outer cold shrink tube covering the primary cold shrink shim, the secondary cold shrink shim, and the connector and 

in electrical contact with a metallic pull box in electrical communication with the heating tube.


16. The splice of claim 14, wherein the outer cold shrink tube comprises an outer semiconductive layer in electrical contact with an outer semiconductive layer of the heating cable.
15. The splice of claim 14, wherein the outer cold shrink tube comprises an outer semiconductive layer in electrical contact with an outer semiconductive layer of the heating cable.
17. A method for installing a cold shrink splice on a skin effect heating cable, the method comprising: installing a primary shim over a first portion of the heating cable; installing a secondary shim a second portion of the heating cable; coupling the first portion of the heating cable to the second portion of the heating cable with a connector; and installing a cold shrink tube over the primary shim, the secondary shim, and the connector.
18. The method of claim 17 and further comprising placing the cold shrink tube in electrical contact with a pull box.
17. A method for installing a cold shrink splice on a skin effect heating cable, the method comprising: installing a primary shim over a first portion of the heating cable; installing a secondary shim a second portion of the heating cable; coupling the first portion of the heating cable to the second portion of the heating cable with a connector; and installing a cold shrink tube over the primary shim, the secondary shim, and the connector and 
placing the cold shrink tube in electrical contact with a pull box.
19. The method of claim 17 and further comprising: arranging a connector interface of the cold shrink tube over the connector; arranging a first stress cone of the cold shrink tube over the primary shim and an outer semiconductive layer of the first portion of the heating cable; and arranging a second stress cone of the cold shrink tube over the secondary shim and the outer semiconductive layer of the second portion of the heating cable.
19. The method of claim 17 and further comprising: arranging a connector interface of the cold shrink tube over the connector; arranging a first stress cone of the cold shrink tube over the primary shim and an outer semiconductive layer of the first portion of the heating cable; and arranging a second stress cone of the cold shrink tube over the secondary shim and the outer semiconductive layer of the second portion of the heating cable.
20. The method of claim 17, wherein installing the primary shim includes installing the primary shim over a first length of an insulation layer of the first portion of the heating cable
20. The method of claim 17, and further comprising greasing the portion of the first length of the insulation layer prior to installing the primary shim.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
December 5, 2022